DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the adjustment tab” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swinderman (US 2011/0247426 A1).
Regarding claim 15, Swinderman discloses a wear indication system associated with a scraper of a construction machine, wherein the scraper engages with a machine component to remove material stuck to the machine component (see at least Figures 1, 19, 20 and 27, items 14, 46 and 48 | [0002-0003] note scraping adherent material), the wear indication system comprising: 
a wear sensor cooperating with the scraper, wherein the wear sensor generates an input signal indicative of a wear condition of the scraper (see at least Figures 1, 19, 20 and 27, items 14, 46 and 48 | [0056] note the wear sensors 46/48 send signals to the microprocessor 34); and 
a controller communicably coupled to the wear sensor (see at least Figures 19-20 | [0056] note the wear sensors 46/48 send signals to the microprocessor 34 | [0059] | [0114]), wherein the controller is configured to: 
receive the input signal indicative of the wear condition of the scraper (see at least Figures 1, 19 and 20, items 14, 46 and 48 | [0056] note the wear sensors 46/48 send signals to the microprocessor 34 | [0006] note the information which is sensed by the sensors may be transmitted to a microprocessor which may possibly sound an alarm or other signal when the sensed information deviates from preset ranges | [0114]); and 
generate a notification corresponding to the wear condition of the scraper based on the receipt of the input signal (see at least Figures 19-20 | [0006] | [0056] | [0114]).
Regarding claim 16, Swinderman wherein the construction machine further includes: a housing pivotally coupled to a frame of the construction machine for moving a scraper assembly between a stowed position and a deployed position, wherein the scraper is partially received within the housing (see at least Figures 27-28C | [0113] note the deployed, worn and maintenance positions); and a biasing device received within the housing, wherein the biasing device biases the scraper towards the machine component (see at least Figures 28A-28C, items 2801 and 2734 | [0112]), and wherein the biasing device travels in a substantially linear path for biasing the scraper towards the machine component (see at least Figures 28A-28C, items 2801 and 2734 | [0112]).
Regarding claim 19, Swinderman, as addressed above, discloses wherein the wear sensor is disposed within the scraper (see at least Figure 1, items 14, 46 and 48 | [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmatz (DE 102004062109 A1) in view of Eriksson (US 2018/0022055 A1).
Regarding claim 1, Schmatz discloses a scraper assembly for a construction machine (see at least Figures 1-2, items 1, 22, 3 and 23 | page 1, lines 4-6 of the Background Art, note the machine | page 4, lines 40-41, note “The scraper system 1 has a scraper blade 3 with wear edge 7 on that with the roller surface 4 the roller 2 can be brought into tribological contact.” | page 5, lines 34-45), the scraper assembly comprising: 
a housing for holding the scraper assembly in a deployed position (see at least Figures 1-2, items 8, 15 and 33 | page 4, lines 48-53, note the exchangeable cassette 8 includes the scraper blade 3 | page 5, line 10, note the cover 15 | page 5, lines 34-45, note the exchangeable cartridge 33); 
a scraper partially received within the housing, wherein, in the deployed position of the scraper assembly, the scraper engages with a machine component to remove material stuck to the machine component (see at least Figures 1-2, items 3, 23, 4 and 2 | page 1, lines 4-6 of the Background Art, note “In Machines for producing and/or further processing a material web, in particular a fibrous web such as, for example, paper, cardboard or tissue, become common for cleaning roll surfaces Scraper systems used. Such scraper systems usually have a scraper, a scraper holder and a scraper blade on.” | page 5, lines 34-45); and 
a biasing device received within the housing, wherein the biasing device biases the scraper towards the machine component, and wherein the biasing device travels in a substantially linear path for biasing the scraper towards the machine component (see at least Figures 1-2, items 24, 29, 23, 38, 39 and 26 | page 1, lines 4-6 of the Background Art | page 5, lines 20-24 | page 5, lines 34-45, note the feeder section 27 feeds the scraper 23 towards the machine component 24 via a pushing device 26).
However, Schmatz does not specifically disclose a housing pivotally coupled to a frame of the construction machine for moving the scraper assembly between a stowed position and a deployed position.
It is known to use a scraper assembly in different ways.  For example, Eriksson teaches a scraper assembly with a housing pivotally coupled to a frame of a machine for moving the scraper assembly between a stowed position and a deployed position (see at least Figure 1, items a and 8 | [0002-0003] | [0037] note doctor blade device 5 is pivotally suspended in a securing part 8, here preferably in the form of axle stubs, and through the rotary motion, the creping doctor blade device 5 can be positioned in an operation position and a disconnected inactive position).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Eriksson into Schmatz.  This allows Schmatz’s scraper assembly to be placed in an operation position and a disconnected inactive position for general maintenance of the scaping assembly and machine component.
Regarding claim 9, Schmatz discloses a method of operating a scraper assembly for removing material from a machine component of a construction machine (see at least Figures 1-2, items 1, 22, 3 and 23 | page 1, lines 4-6 of the Background Art, note the machine | page 4, lines 40-41, note “The scraper system 1 has a scraper blade 3 with wear edge 7 on that with the roller surface 4 the roller 2 can be brought into tribological contact.” | page 5, lines 34-45), the method comprising: 
holding the scraper assembly in a deployed position, wherein the scraper assembly includes a housing, a scraper partially received within the housing (see at least Figures 1-2, items 8, 15 and 33 | page 4, lines 48-53, note the exchangeable cassette 8 includes the scraper blade 3 | page 5, line 10, note the cover 15 | page 5, lines 34-45, note the exchangeable cartridge 33), and 
a biasing device received within the housing for biasing the scraper towards the machine component, and wherein the biasing device travels in a substantially linear path for biasing the scraper towards the machine component (see at least Figures 1-2, items 24, 29, 23, 38, 39 and 26 | page 1, lines 4-6 of the Background Art | page 5, lines 20-24 | page 5, lines 34-45, note the feeder section 27 feeds the scraper 23 towards the machine component 24 via a pushing device 26); and 
engaging the scraper with the machine component for removing material from the machine component based on the biasing of the scraper by the biasing device (see at least Figures 1-2, items 3, 23, 4 and 2 | page 1, lines 4-6 of the Background Art, note “In Machines for producing and/or further processing a material web, in particular a fibrous web such as, for example, paper, cardboard or tissue, become common for cleaning roll surfaces Scraper systems used. Such scraper systems usually have a scraper, a scraper holder and a scraper blade on.”).
However, Schmatz does not specifically disclose moving the scraper assembly from a stowed position to a deployed position.
It is known to use a scraper assembly in different ways.  For example, Eriksson teaches a system configured to move the scraper assembly from a stowed position to a deployed position (see at least Figure 1, items a and 8 | [0002-0003] | [0037] note doctor blade device 5 is pivotally suspended in a securing part 8, here preferably in the form of axle stubs, and through the rotary motion, the creping doctor blade device 5 can be positioned in an operation position and a disconnected inactive position).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Eriksson into Schmatz.  This allows Schmatz’s scraper assembly to be placed in an operation position and a disconnected inactive position for general maintenance of the scaping assembly and machine component.

Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmatz (DE 102004062109 A1) in view of Eriksson (US 2018/0022055 A1) as applied to claims 1 and 9 above, and in further view of Swinderman (US 2011/0247426 A1).
Regarding claim 2, Schmatz in view of Eriksson further teach a wear sensor cooperating with the scraper for generating an input signal indicative of a wear condition of the scraper (see at least page 5, lines 29-32 of Schmatz).
However, Schmatz in view of Eriksson do not specifically a controller communicably coupled to the wear sensor, wherein the controller is configured to: receive the input signal indicative of the wear condition of the scraper; and generate a notification corresponding to the wear condition of the scraper based on the receipt of the input signal.
It is known to monitor wear in different ways.  For example, Swinderman teaches a system with a controller communicably coupled to the wear sensor, wherein the controller is configured to: receive the input signal indicative of the wear condition of the scraper; and generate a notification corresponding to the wear condition of the scraper based on the receipt of the input signal (see at least Figures 1, 19 and 20 items 14, 46 and 48 | [0056] note the wear sensors 46/48 send signals to the microprocessor 34 | [0059] | [0102] | [0114]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Swinderman into Schmatz in view of Eriksson.  This allows Schmatz in view of Eriksson’s workers to be notified of the condition of the scraper assembly as it is monitored.
Regarding claim 3, Schmatz in view of Eriksson and Swinderman further teach wherein the wear sensor is disposed within the scraper (see at least page 5, lines 29-32 of Schmatz).
Regarding claim 10, Schmatz in view of Eriksson and Swinderman, as addressed above, teach generating, by a wear sensor cooperating with the scraper, an input signal indicative of a wear condition of the scraper (see at least page 5, lines 29-32 of Schmatz); receiving, by a controller communicably coupled to the wear sensor, the input signal indicative of the wear condition of the scraper and generating, by the controller, a notification corresponding to the wear condition of the scraper based on the receipt of the input signal (see at least Figures 1, 19 and 20 items 14, 46 and 48 of Swinderman | [0056] of Swinderman, note the wear sensors 46/48 send signals to the microprocessor 34 | [0059] of Swinderman | [0102] of Swinderman | [0114] of Swinderman).
Regarding claim 11, Schmatz in view of Eriksson and Swinderman, as addressed above, teach wherein the wear sensor is disposed within the scraper (see at least page 5, lines 29-32 of Schmatz).

Claims 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmatz (DE 102004062109 A1) in view of Eriksson (US 2018/0022055 A1) as applied to claims 1 and 9 above, and in further view of Kawabata (US 4,401,740 A).
Regarding claim 4, Schmatz in view of Eriksson do not specifically wherein the biasing device includes a spring.
It is known to bias a scraper assembly in different ways.  For example, Kawabata teaches a system wherein a biasing device includes a spring (see at least Figure 1, item 8 | col. 3, line 68 – col. 4, line 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kawabata into Schmatz in view of Eriksson.  This provides a known alternative pushing means that can be used to push Schmatz in view of Eriksson’s pushing device.
Regarding claim 12, Schmatz in view of Eriksson and Kawabata, as addressed above, teach wherein the biasing device includes a spring member (see at least Figure 1, item 8 of Kawabata | col. 3, line 68 – col. 4, line 2 of Kawabata).
Regarding claim 14, Schmatz in view of Eriksson and Kawabata, as addressed above, teach moving the biasing device to a compressed state by an actuator of the scraper assembly (see at least Figure 1, item 8 of Kawabata | col. 3, line 68 – col. 4, line 2 of Kawabata).  Note that something has to push or move Schmatz’s pushing device to the compressed state.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schmatz (DE 102004062109 A1) in view of Eriksson (US 2018/0022055 A1) as applied to claim 1 above, and in further view of Budzien (US 3,264,753 A).
Regarding claim 8, Schmatz in view of Eriksson do not specifically teach wherein the machine component includes a compactor drum.
It is known for machine components to have various functions.  For example, Budzien teaches a system wherein the machine component includes a compactor drum (see at least col. 1, lines 40-58).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Budzien into Schmatz in view of Eriksson.  This provides a known alternative machine component function that can be used in place of Schmatz in view of Eriksson’s machine component function while providing predictable results.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Swinderman (US 2011/0247426 A1) in view of DeVries (US 2019/0193946 A1).
Regarding claim 17, Swinderman does not specifically disclose wherein the biasing device includes a spring member.
It is known to bias scraping assemblies in different ways.  For example, DeVries teaches a system wherein the biasing device includes a spring member (see at least Figure 16A, item 1601 | [0002] | [0097] | [0067]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of DeVries into Swinderman.  This provides a known alternative biasing that can be used to resiliently bias the scraping assembly against the machine component.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Swinderman (US 2011/0247426 A1) in view of Newsome (US 7,001,512 B1).
Regarding claim 20, Swinderman does not specifically disclose wherein the machine component includes a compactor drum.
It is known to scrap various types of machine components.  For example, Newsome teaches a system wherein the machine component includes a compactor drum (see at least Figure 5 | col. 4, lines 24-52).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Newsome into Schmatz in view of Eriksson.  This provides the ability to scrape other machine components of a conveyor system, thus helping the system run smoothly.

Allowable Subject Matter
Claims 5, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claim 5, Schmatz, Eriksson, Swinderman, Kawabata, DeVries, Newsome and Budzien, either alone or in combination, fail to disclose a mounting assembly for removably coupling the scraper to the housing, wherein the mounting assembly includes an adjustment tab for moving the biasing device to a compressed state.
Claim 6 is rejected under 35 U.S.C. 112(b), and claim 7 is allowable by virtue of its dependency.
With respect to claim 13, Schmatz, Eriksson, Swinderman, Kawabata, DeVries, Newsome and Budzien, either alone or in combination, fail to disclose engaging an adjustment tab of the scraper assembly with a retention device associated with the housing for holding the biasing device in a compressed state.
With respect to claim 18, Schmatz, Eriksson, Swinderman, Kawabata and Budzien, either alone or in combination, fail to disclose wherein the scraper assembly further includes a mounting assembly for removably coupling the scraper to the housing, and wherein the mounting assembly includes an adjustment tab for moving the biasing device to a compressed state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687